In a habeas corpus proceeding relator appeals from an order of the Supreme Court, Kings County, made September 29; 1961, after a hearing, which dismissed the writ and remanded relator to the custody of the respondent. Relator contends that in March, 1949, he was improperly sentenced by the Comity Court, Kings County, for a “ reformatory term ” of 6 to 15 years in the Elmira Reception Center and that such term exceeded the maximum sentence permitted by section 288 of the Correction Law. Order affirmed. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.